Citation Nr: 0732800	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee

THE ISSUES

1.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from March 19, 2005 to 
March 26, 2005 from Duckworth Pathology Group, Inc., 
(Duckworth).

2.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from March 12, 2005 to 
March 24, 2005 from Memphis Radiological.

3.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on March 12, 2005 from Dr. 
Hammond.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION


The veteran served on active duty in the military from June 
1973 to May 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2005, and February and March 2006 decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Memphis, Tennessee.  In July 2007, the veteran testified 
at a hearing before the undersigned at the Regional Office 
(RO) in Nashville, Tennessee.  A transcript of the proceeding 
is of record.   


FINDINGS OF FACT

1. The veteran was hospitalized in March 2005 at Methodist 
Hospital; during this time he incurred medical expenses from 
Duckworth, Memphis Radiological, and Dr. Hammond.

2.  At the time of the March 2005 hospitalization at 
Methodist Hospital, the veteran was enrolled in the VA health 
care system and had received treatment within 24 months of 
March 2005.

3.  VA did not provide prior authorization for the medical 
services in question.

4.  A VA facility was not feasibly available at the time the 
veteran received treatment at Methodist Hospital.  

5.  The veteran's condition was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health; and he could not have been 
transferred to a VA facility during hospitalization at 
Methodist Hospital in March 2005.

6.  The veteran is financially liable for the treatment 
provided at Methodist Hospital and had no coverage under a 
health care contract.

7.  The treatment at Methodist Hospital in March 2005 was for 
a non-service-connected disability.

8.  The claims for reimbursement of unauthorized medical 
expenses from Duckworth and Memphis Radiological were 
received in April 2005.

9.  The claim for reimbursement of unauthorized medical 
expenses from Dr. Hammond was received in February 2007.


CONCLUSIONS OF LAW

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from March 19 
to March 26, 2005 from Duckworth, is granted.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §17.1000-8 (2007).

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from March 12 
to March 24, 2005 from Memphis Radiological, is granted.  38 
U.S.C.A. § 1725; 38 C.F.R. §17.1000-8.

3.  The claim for reimbursement for the cost of unauthorized 
private medical expenses incurred on March 12, 2005 from Dr. 
Hammond is untimely.  38 U.S.C.A. 
§ 1725; 38 C.F.R. §17.1000-8.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

With regard to the reimbursement of medical expenses from 
Duckworth and Memphis Radiological, the Board is granting 
these claims in full.  Since these claims are substantiated, 
there are no further VCAA duties.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

With regard to the reimbursement of medical expenses from Dr. 
Hammond, the VCAA is not applicable where further assistance 
would not aid the veteran in substantiating his claim.  
Wensch.  In this case there is no dispute as to the pertinent 
facts, and the law is dispositive of the claim.  Hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Governing Statutes and Regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000- 1002.  Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act.  To 
be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).  Id.

Legal Analysis

Expenses from Duckworth and Memphis Radiological

The veteran testified that he had a heart attack in March 
2005 and was taken to Methodist Hospital (Hearing Tr., pg. 
2).  Records from Methodist Hospital (Methodist) indicate the 
veteran consented to a cardiac catheterization with possible 
percutaneous coronary intervention on March 13, 2005.  A 
coronary artery bypass surgery was recommended for the 
following week.  He said VA was contacted every day he was in 
the hospital, but he was told VA did not have any beds 
available (pg. 2).  Apparently, VA has already approved and 
reimbursed him for non-VA emergency treatment on March 13 and 
14, 2005.  

Records from Methodist indicate a nurse called VA on March 
16, 2005 and was told that they did not have any beds 
available for the veteran nor had they had any beds since his 
admission.  He was placed on a waiting list to be transferred 
to VA.  On March 17 and 18, 2005, Methodist called VA and was 
told that no beds were available, he was fourth on the 
waiting list, and no transfers would be done over the weekend 
for elective surgeries.  The doctors at Methodist meanwhile 
agreed that he should be scheduled for bypass surgery early 
the following week.  The veteran testified that he was told 
that the surgery was an emergency and was authorized by VA 
because they did not have any beds available (pgs. 2-3).

The October 2006 statement of the case (SOC) indicates that 
invoices were received from Memphis Radiological and 
Duckworth on April 20, 2005.  These claims were timely 
because they were received within 90 days after the veteran 
was discharged from Methodist.  38 C.F.R. § 17.1004(d).  In 
addition, all the criteria have been met for reimbursement 
under 38 U.S.C.A. § 1725.

The emergency services were provided in a hospital emergency 
department and were of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The evidence indicates the veteran had a heart 
attack and required catheterization and cardiac artery bypass 
surgery.  A prudent layperson could reasonably expect in such 
a situation that the absence of immediate medical attention 
would have placed the health of the veteran in serious 
jeopardy.  38 C.F.R. § 17.1002(a) and (b).

Moreover, the evidence indicates that the VA hospital was not 
feasibly available because it did not have enough beds to 
accommodate the veteran.  38 C.F.R. 
§ 17.1002(c).  The evidence also indicates that treatment was 
of such a nature that the veteran could not have been safely 
discharged or transferred to VA.  A March 17, 2005 record 
from Methodist indicates the veteran was instructed that he 
could not be discharged to wait at home while a bed became 
available at the VA hospital.  It was recommended he remain 
in the hospital and a coronary artery bypass surgery be 
performed early the following week if no beds became 
available at VA.  
38 C.F.R. § 17.2002(d).  

The evidence also indicates the veteran was enrolled in the 
VA health care system and was financially liable for the 
emergency treatment rendered by these Duckworth and Memphis 
Radiological.  Furthermore, he had no health insurance, 
remedies against a third party for recoupment, and was not 
eligible for reimbursement under 38 U.S.C.A. § 1728.

For these reasons, the criteria are met for the reimbursement 
of medical expenses from Duckworth and Memphis Radiological.  

Medical Expenses from Dr. Hammond

The October 2006 SOC indicates that invoices from Dr. Hammond 
were received in February 2007.  The evidence indicates this 
claim was untimely filed.

Claims for reimbursement under 38 U.S.C.A. § 1725 must be 
received within 90 days of the latest of the following:  (1) 
July 19, 2001; (2) the date that the veteran was discharged 
from the facility that furnished the emergency treatment; (3) 
the date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during he stay in the facility that 
included the provision of the emergency treatment; or (4) the 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).  Since paragraphs (3) 
and (4) are not relevant, the latest possible date for filing 
a claim for reimbursement was 90 days from the day he was 
discharged in March 2005 - so sometime in June 2005.  He did 
not file a claim for reimbursement for medical expenses from 
Dr. Hammond until February 2007.  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the veteran's claim is 
untimely and must be must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to the reimbursement by VA for the cost of non-VA 
treatment from March 19, 2005 to March 26, 2005 from 
Duckworth Pathology Group, Inc., is granted.

Entitlement to reimbursement by VA for the cost of non-VA 
treatment from March 12, 2005 to March 24, 2005 from Memphis 
Radiological, is granted.

Entitlement to reimbursement by VA for the cost of non-VA 
treatment on March 12, 2005 from Dr. Hammond, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


